Judgment, Supreme Court, New York County (Laura Ward, J.), rendered July 25, 2001, convicting defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the third degree, and sentencing him to a term of four months of intermittent imprisonment to be served on weekends and five years probation, unanimously affirmed. The matter is remitted to Supreme Court, New York County, for further proceedings pursuant to CPL 460.50 (5).
The court properly exercised its discretion in denying defendant’s request for an evidentiary hearing to determine whether he violated his plea agreement by failing to successfully complete a drug treatment program, since based on the information provided by the program, the court’s personal review of defendant’s file and, in particular, defendant’s concessions and explanations as to his behavior, the court had sufficient information to make an informed decision (see People v Outley, 80 NY2d 702).
Defendant’s waiver of his right to appeal forecloses review of his excessive sentence claim, which is without merit in any event. Concur — Tom, J.P., Andrias, Saxe, Rubin and Friedman, JJ.